Title: To James Madison from Daniel Sheldon Jr., 20 February 1815
From: Sheldon, Daniel Jr.
To: Madison, James


                    
                        Sir,
                        Feb. 20. 1815.
                    
                    The close confinement and constant labor to which I have been subjected during the two last years, have rendered some relaxation necessary, for the benefit of a constitution originally, not very robust. For this purpose, and at the same time to gratify curiosity and obtain information, a visit to Europe has been for some time contemplated. Desirous, as every one under similar circumstances would be, of making this visit with as many advantages as could be attained, I have been prompted, by an opinion, at this time very current with the public, to make the intimation which is the purpose of this letter. The opinion to which I allude is, that Mr. Gallatin will be appointed to take the place of Mr. Crawford at Paris.
                    The long period during which I was connected with Mr. Gallatin in the transaction of business, and the satisfaction which he was always good enough to express in my endeavors to be useful to him and to the public, have led me to suppose, unless he had himself fixed upon some person to act as Secretary of Legation under him, or the President had already made a selection for that purpose, that Mr. Gallatin might, perhaps, not be displeased with my being placed in that situation. His character and reputation, abroad as well as at home, are, I confess, a motive with me, for being more desirous to be placed near him, than with almost any other person.
                    I have taken the mode of mentioning this subject directly to the President, because I supposed the intervention of others was unnecessary, to enable him to judge in relation to one who has been, in some measure, under his own eye, for a number of years; and because, upon speaking to Mr. Dallas, he, at the same time that he kindly expressed his disposition to promote my views with any means which might be in his power, recommended an immediate application to the President himself.
                    I should have made this application personally, as being a mode more respectful than by letter, if I had not wished to avoid encroaching upon the time of the President, subject as it is, at this moment, to so many demands. The course which has been taken, will not, therefore, I hope, be considered as arising from any want of that respect, with which I have the honor to be, Sir, your obedt. servt.
                    
                        Dl: Sheldon jr.
                    
                